Citation Nr: 0703872	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  04-27 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for residuals of traumatic brain injury, with 
intermittent explosive disorder.

2.  Entitlement to service connection for residuals of 
traumatic brain injury, with intermittent explosive disorder.

3.  Entitlement to service connection for residuals of a left 
thumb injury.

4.  Entitlement to an evaluation in excess of 10 percent for 
residuals of left ulna fracture with flexor tendon muscle 
herniation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran's DD Form 214 shows active miliary service from 
December 1985 to September 1994, and 4 years and 10 months of 
prior active service.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of December 2002 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA) of 
Boston, Massachusetts. 

In October 2006, the veteran testified before the undersigned 
Veterans Law Judge at a hearing (Travel Board hearing) held 
at the RO.  A transcript of the hearing is associated with 
the claims file.  

The reopened claim for entitlement to service connection for 
residuals of a head injury and the claim for service 
connection for a left thumb injury are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required.


FINDINGS OF FACT

1.  A March 1999 rating decision, denied the veteran's claim 
for service connection for residuals of a head injury.  The 
veteran did not appeal this determination.

2.  New evidence received since the March 1999 decision does 
relate to an unestablished fact necessary to substantiate the 
claim.

3.  The veteran, who is right handed, has manifestations of 
the residuals of left ulna fracture with flexor tendon muscle 
herniation that consist of subjective complaints of some pain 
and weakness, with full ranges of motion of the elbow and 
wrist and a small muscle hernia of the major flexor muscle to 
his forearm which was easily reducible and nontender.  


CONCLUSIONS OF LAW

1.  The March 1999 rating decision is final.  38 U.S.C.A. § 
7105 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 20.302, 20.1103 (2006).

2.  New and material evidence has been received since the 
March 1999 rating decision, and the claim for service 
connection for residuals of traumatic brain injury, with 
intermittent explosive disorder is reopened.  38 U.S.C.A. § 
5108 (West 2002 &. Supp. 2006); 38 C.F.R. § 3.156 (2006).

3.  The criteria for a  rating in excess of 10 percent for 
residuals of left ulna fracture with flexor tendon muscle 
herniation (minor) have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5106, 5107 (West 2002 &. Supp. 2006); 38 
C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.71a, 
Diagnostic Codes 5201, 5202 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim on appeal was 
received in April 2002.  Duty to assist letters addressing 
the increased rating issue, service connection issue and new 
and material issues were issued in September 2002, prior to 
the December 2002 rating decision that denied these issues.  
These letters provided initial notice of the provisions of 
the duty to assist as pertaining to entitlement to service 
connection, which included notice of the requirements to 
prevail on these types of claims, of his and VA's respective 
duties, and he was asked to provide information in his 
possession relevant to the claims.  This letter also address 
the question of new and material evidence but did not give 
the full criteria.  Another duty to assist letter was 
provided by the RO in January 2004, which further addressed 
the head condition and discussed the criteria for new and 
material evidence, and is noted to have provided the correct 
legal criteria for the new and material claim.  Finally 
another duty to assist letter issued in October 2006 
addressed the increased rating claim.  The duty to assist 
letters specifically notified the veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  These documents also provided the veteran with the 
correct law addressing the issue of new and material evidence 
as well as explaining in detail what evidence the veteran 
must submit to reopen his claim.  In the more recent case of 
Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (Court) further held "VA 
must notify a claimant of the evidence and information that 
is necessary to reopen the claim." Kent at 9 (emphasis 
added). VA must, in the context of a claim to reopen, look at 
the bases for the denial in the prior decision and respond 
with a notice letter that describes what evidence would be 
necessary to substantiate the element or elements required to 
establish the underlying claim that were found insufficient 
in the previous denial.  In this case, the veteran is not 
prejudiced by the RO's failure to address the basis for the 
prior final denials, as the Board is reopening this claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  All 
available service medical records were previously obtained 
and associated with the claims folder.  Furthermore, VA and 
private medical records were obtained and associated with the 
claims folder.  Although there is evidence that the veteran 
is in receipt of Social Security benefits according to VA 
records from July 2002, such records are not necessary to 
obtain in order to adjudicate the increased rating claim, in 
which the most current level of disability is the governing 
factor, thus records from Social Security from before July 
2002 would not be pertinent in this instance.  See Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The May 2005 VA 
examination included examination of the veteran and review of 
the record and provided sufficient evidence to adjudicate the 
veteran's claim seeking entitlement to an increased rating 
for the left arm fracture residuals.  Regarding the head 
injury claim, the evidence of record is sufficient to reopen 
this claim and an examination will be scheduled on remand.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
provided with such notice of the type of evidence necessary 
to establish the degree of disability and earlier effective 
dates in the October 2006 letter.  

II.  New and Material Evidence

Service connection was previously denied for a post traumatic 
brain injury with intermittent explosive disorder in March 
1999.  Notice of this decision was sent in April 1999.  The 
veteran did not appeal this decision and it became final.  He 
filed his claim to reopen in April 2002.  

Prior unappealed decisions of the Board and the RO are final.  
38 U.S.C.A. §§ 7104, 7105(c)  (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.160(d), 20.302(a), 20.1104 (2006).  If, 
however, new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. 
§ 3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. 
§ 5108 (West 2002).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a) (2006).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.   

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). 

Service connection was previously denied for a post traumatic 
brain injury with intermittent explosive disorder in March 
1999.  The basis of the denial was that the veteran had not 
submitted a well grounded claim.  The facts were noted to 
show that the service medical records had shown no evidence 
of a brain or head injury in service, although post-service 
records included a doctor's report indicating the veteran was 
suffering from post traumatic brain injury and diagnosing the 
veteran with intermittent explosive disorder. 

Among the evidence previously before the RO in March 1999 
include service medical records, which revealed that the 
veteran had a normal head on physical examination in the 
September 1980 entrance examination, with the report of 
medical history showing he denied any history of head injury.  
The records also included a March 1981 record which was 
crossed out by a big "X" which noted the 21 year old 
veteran's complaints of a throbbing headache.  He stated the 
pain was most prevalent while doing physical therapy, and he 
had fallen to the floor the previous evening while doing 
jumping jacks.  He gave a history of a trauma one week 
earlier when a chair fell from the top of a locker onto his 
head.  He denied any loss of consciousness and he was not 
seen for medical treatment after this incident.  Objective 
findings were of pain to the touch on the frontal and 
temporal skull, with good reflexes.  His eyes were round and 
reactive and his nose was congested.  He was assessed with 
tension headaches.  Below the crossed out record was the 
following notation:  Symptoms, throbbing headache to the 
front and top head times 3 days.  Pain content was worse with 
movement of the head and started after physical training (PT) 
on Monday.  Incidentally struck in the head more than 1 week 
ago with sequela of headache.  There was some blurred vision 
with his headaches, without nausea or vomiting.  Objective 
examination found muscular tenderness of the neck.  The 
assessment was "MT" headache.  

Another March 1981 record noted complaints of bilateral 
temporal and frontal headaches that occurred with a prolonged 
exercise program.  After jumping jacks he was brought to the 
clinic and had one episode of a moderate amount of vomiting.  
He related no history of past severe head trauma except for a 
sinus problem.  He described the pain as constant, throbbing 
like in nature.  He complained of nasal congestion with 
occasional cough.  There was no evidence of sore throat.  His 
mental status examination was within normal limits.  The 
impression was possible vascular headaches, status post 
vigorous exercise.  Another March 1981 record revealed 
complaints of severe headaches with nausea and vomiting.  An 
undated record taken when the veteran was 27 years old gave a 
history of chronic headaches for 4 years, diagnosed as 
chronic headaches.  

The service medical records previously before the RO document 
no further incidents of head trauma.  He did have several 
episodes of having eye injuries due to foreign bodies in 
either eye between April 1985 and June 1993.  He also began 
receiving psychiatric and substance abuse treatment beginning 
in March 1985 when he was diagnosed with probable mixed 
personality/borderline personality disorder and situational 
depression.  In June 1985, he was evaluated for a recent 
history of temper outbursts.  He also reported a 10 year 
history of headaches related to stress, diet and dust and was 
diagnosed as passive aggressive personality disorder, 
aggressive type, rule out alcohol abuse and headaches, stress 
and allergy related.  He continued to be diagnosed with a 
personality disorder in subsequent service medical records, 
although the exact nature of the personality disorder 
diagnosed varied somewhat.  

In May 1987 a psychiatric consultation emergency evaluation 
indicated that the veteran was having trouble adjusting to 
the hours and demands of a new assignment and became 
irritable and fitful of sleep, with diminished concentration.  
He had a prior history of similar difficulties.  On mental 
status examination, there was no evidence of underlying 
thought disorder or organic brain dysfunction.  He was 
diagnosed with mixed personality disorder with features of 
immaturity and passive aggressivity.  He was first admitted 
for substance abuse disorder (alcohol) in September 1988 and 
was diagnosed with alcohol abuse, episodic and mixed 
personality disorder manifested by passive aggressive and 
antisocial features.  

In November 1990 he was seen with a chief complaint of 
depression and paranoia and was referred to psychiatry for a 
diagnosis of mixed personality disorder with passive 
aggressive features.  He underwent a detailed psychiatric 
examination which addressed psychiatric complaints and 
alcohol abuse, following which the examiner agreed with 
previous diagnoses and documentation of personality disorder 
in medical records.  He was also recommended to be discharged 
for personality disorder if his performance continued to be 
substandard.  He was recommended for administration discharge 
in September 2001 for failing alcohol rehabilitation, but 
remained on active duty.  

In June 1992 the veteran fell while welding and caught his 
left arm going down.  The injuries of note included a 
laceration through the first web of the left hand and a 
comminuted fracture of the left ulna.  There was no 
indication that this fall resulted in a head injury.  In 
August 1992 he was seen for suicidal thoughts, with multiple 
family and work problems noted.  He was diagnosed with 
situational depression and personality disorder.  

In February 1994 he was still being treated for drinking 
problems and a personality disorder (passive aggressive and 
anti social).  A drug and alcohol screening record from the 
same month gave a medical history of his having fallen while 
welding in March 1992 and having fallen off a scaffold in 
June 1992 and broke his arm.  Also he complained of both 
audio and visual hallucinations and was treated for 
depression with poor stress management.  He continued to be 
treated for alcohol dependency and personality disorder 
through April 1994 and June 1994.  His May 1994 separation 
examination revealed normal head on physical examination and 
he denied having a head injury in the report of medical 
history.  

Also before the RO in March 1999 were VA examinations from 
December 1994 that included an examination for complaints of 
headaches.  This examination did not give any history of head 
trauma in the report and went on to address and diagnose 
visual acuity problems.  The rest of the other examinations 
addressed other problems besides head complaints.  

Also before the RO in March 1999 was a September 1996 
physician's in which 
The veteran was diagnosed with intermittent explosive 
disorder and post traumatic brain injury.  A November 1998 
letter from the same physician who had filled the September 
1996 report again stating that evaluation revealed that the 
veteran has post traumatic brain injury and had a diagnosis 
of intermittent explosive disorder that renders him unable to 
sustain employment.  

A December 1998 VA bones examination received prior to March 
1999 addressed other problems and made no mention of a 
possible head injury.  

Evidence submitted after March 1999 includes VA treatment 
records from 1996 for psychiatric complaints and headaches.  
He was admitted in August 1996 for complaints of an increase 
in feelings of anger and irritation with suicidal and 
homicidal thoughts.  He also complained of headaches that 
begin in the temporal region and spread to the occipital 
area.  The veteran gave a history of having injured his left 
arm in the service and stated that he may have also injured 
his head at the same time.  CT scan findings also from August 
1996 noted a history of serious head trauma with changes in 
behavior after injury and revealed diffuse low attenuation in 
the bilateral sub cortical white matter likely related to the 
prior traumatic injury to the frontal lobes.  His discharge 
diagnoses included intermittent explosive disorder by 
history, rule out organic personality disorder and rule out 
adjustment disorder with mixed disturbance of emotions and 
conduct.  He also was given an Axis II diagnosis of 
personality disorder, not otherwise specified, and an Axis 
III diagnosis of history of head trauma, history of blurred 
vision.

Also received since March 1999 were VA treatment records from 
1996 through 1999 showing ongoing treatment for psychiatric 
problems.  In December 1996 he was noted to have had an 
abnormal brain computed tomography (CT) in August 1996 which 
showed some frontal lobe abnormalities.  In June through July 
1997 he was hospitalized for complaints of depression with 
fears of loss of control with violent or suicidal impulses 
and also was noted to have a brain CT showing diffuse low 
attenuation bilateral sub cortical white matter likely 
related to prior traumatic injury to the frontal lobes.  The 
age of said injury could not be determined though.  He was 
thought to be experiencing depression and intermittent 
explosive disorder.  The diagnosis was intermittent explosive 
disorder; dysthymic disorder, personality change due to head 
injury, combined type, with paranoid and aggressive features.  
In July 1999 he underwent a neurological consult for headache 
and memory problems, and was assessed with chronic headache.  
The neurologist opined that no further help can be offered 
with his headaches unless the veteran is willing to quit his 
caffeine intake.  

Also received by the RO after March 1999 was an October 2001 
letter from the veteran's doctor who had filled the September 
1996 report and written the November 1998 letter.  This 
letter again stated that the veteran has been treated for 
intermittent explosive disorder and mood disorder due to 
closed head injury since June 1997.  To the best of this 
doctor's knowledge, the veteran's head injury occurred when 
he fell from a ladder while in the service in 1992.  His 
psychiatric disorders were both directly the result of the 
veteran's head injury from this fall.  This same physician 
also filled out a disability report regarding the veteran's 
ability to work in January 2002, that again diagnosed 
intermittent explosive disorder and mood disorder and 
personality change due to closed head injury. 

Lay statements submitted after March 1999 by the veteran's 
wife and other family members, such as his parents and 
siblings in February 2002 all essentially stated that the 
veteran underwent a drastic personality change in service 
after he sustained a head injury.  The statements all 
indicated that the veteran was a well adjusted, organized,  
and happy individual with a good disposition prior to his 
injury.  After the injury, they observed his personality to 
be drastically different, to where he was now easily 
agitated, subject to severe mood swings, has bouts of 
irrationality and sometimes shows paranoid tendencies.  He 
was also described as also suffering from headaches since the 
incident.  

Also received after March 1999 include VA records of 
treatment from 2002 through 2003 in which the veteran 
continued with treatment for psychiatric complaints.  These 
include records of hospital treatment in July 2002 following 
an apparent suicide attempt by intentionally crashing his 
car.  The diagnosis continued to be intermittent explosive 
disorder, dysthymic disorder, personality change due to head 
injury, combined type with paranoid and aggressive features.  
A December 2002 brain magnetic resonance imaging (MRI) was 
unremarkable.  In February 2003 he was seen by neurology 
again for his headaches, and he gave a history of essentially 
nonstop headache since an alleged arm/head injury said to be 
in 1991.  A prior history of the veteran having had headaches 
since the mid 1980's was noted in 1997, "unrelated to 
trauma" although the veteran now said he was poor at 
remembering dates.  Following examination, the impression was 
chronic daily headache which per his history cannot be blamed 
on analgesics or caffeine abuse, but it was unclear whether 
there was a pathophysiologic relationship between his 
headaches and his head trauma.  

Also submitted after March 1999 were VA examinations 
conducted in February 2004 which address other medical 
problems besides his claimed head injury.  However a February 
2004 VA audiology examination noted the veteran's claimed 
history of a head injury in service.  Likewise a VA bone 
examination from May 2005 address other medical problems, 
although it noted the veteran's statement that he has mental 
problems as a result of a brain injury that resulted from the 
same accident that broke his left arm.  

The veteran's testimony from the October 2006 hearing is also 
received after March 1999.  On that occasion, the veteran 
testified that he injured his head in the same fall that 
injured his left arm.  He said he hit the deck with his head.  
He indicated that after the fall he had a lump on his 
forehead, and that his wife saw it.  The veteran testified 
that he did not know how the service medical records came to 
give a history of his being hit in the head by a chair and 
denied ever being hit by a chair.  He also denied being a 
drinker in the service and denied having been treated for 
alcohol abuse in the service.  

His wife testified that she did see a lump on his forehead 
about 24 hours after the accident.  She testified that his 
personality totally changed for the worse following the 
accident and that he became an angry individual and stopped 
doing things he used to enjoy.  

The Board finds that the new and material evidence includes 
lay statements submitted in February 2002 suggesting that 
family members observed a drastic personality change after he 
allegedly injured his head in service, as well as the 
testimony from the veteran's wife giving a history that she 
recalled seeing a lump on the veteran's head shortly after 
the claimed injury.  Also new and material was the medical 
evidence submitted after March 1999 that continued to 
diagnose a residual disorder related to head injury, most 
recently diagnosed as intermittent explosive disorder, 
dysthymic disorder, personality change due to head injury.  
It also includes findings from a CT scan taken in August 1996 
that revealed diffuse low attenuation in the bilateral sub 
cortical white matter likely related to the prior traumatic 
injury to the frontal lobes.  This evidence, which was not 
previously reviewed in 1999, is material because it 
significantly shows lay evidence of observable residuals of 
the possible head injury dating back to service, and the 
existence of possible continued pathology stemming from a 
head injury.  Such evidence raises a reasonable possibility 
of substantiating this claim.

Under these circumstances, as new and material evidence has 
been received, the claim is now reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).

III. Residuals of left ulna fracture

The veteran contends that his left ulna fracture residuals 
are more severe than the current 10 percent evaluation.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002 &. Supp. 
2006); 38 C.F.R. § 4.1 (2006).  Separate diagnostic codes 
identify the various disabilities.  Where there is a 
reasonable doubt as to the degree of disability, such doubt 
will be resolved in favor of the claimant.  38 C.F.R. 
§ 3.102; 38 C.F.R. §§ 4.3, 4.7.  In addition, the Board will 
consider the potential application of the various other 
provisions of 38 C.F.R., Parts 3 and 4, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2006).  The Court has held that 
the RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. 
§ 4.40, which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

According to 38 C.F.R. § 4.59 (2006), painful motion is an 
important factor of disability with any form of arthritis, 
the facial expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and definitely 
related to affected joints.  Muscle spasm will greatly assist 
the identification.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved should be 
tested for pain on both active and passive motion, in weight-
bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint.  See also Lichtenfels 
v. Derwinski, 1 Vet. App. 484, 488 (1991); Hicks v. Brown, 8 
Vet. App. 417 (1995).

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant. 38 
C.F.R. § 4.69.  As the medical evidence reveals that the 
veteran is right-handed and his elbow disability is on the 
left side, he is entitled to ratings pertinent to the minor 
elbow/forearm.  

Diagnostic Code 5206, pertinent to limitation of forearm 
flexion, provides for a noncompensable evaluation where 
flexion is limited to 110 degrees; a 10 percent evaluation 
where flexion is limited to 100 degrees; a 20 percent 
evaluation where flexion is limited to 90 or 70 degrees; a 30 
percent evaluation where flexion is limited to 55 degrees; 
and a 40 percent evaluation where flexion is limited to 45 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5206.

Under Diagnostic Code 5207, pertinent to limitation of elbow 
extension, provides for a 10 percent evaluation where 
extension is limited to 45 or 60 degrees; a 20 percent 
evaluation where the extension is limited to 75 or 90 
degrees; a 30 percent evaluation where extension is limited 
to 100 degrees; and a 40 percent evaluation where extension 
is limited to 110 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5207.

Diagnostic Code 5208 provides for a 20 percent rating where 
flexion of the forearm is limited to 100 degrees and 
extension is limited to 45 degrees.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5208.

Diagnostic Code 5209 provides a 20 percent evaluation for 
impairment of the flail joint of the elbow where there is a 
joint fracture with marked cubitus varus or cubitus valgus 
deformity or with ununited fracture of head of radius.  
Diagnostic Code 5210 provides for a 40 percent evaluation 
where there is nonunion of the radius and ulna, with flail 
false joint.  Diagnostic Codes 5211 and 5212 pertain to the 
impairment of the ulna and the radius, respectively.  
Diagnostic Code 5213 addresses impairment of supination and 
pronation.  Such provides for a 10 percent evaluation where 
supination is limited to 30 degrees or less.  When pronation 
is lost beyond the middle or last quarter of the arc and the 
hand does not approach full pronation a 20 percent evaluation 
is assigned.  Where there is loss of supination and pronation 
(bone fusion) and the hand is fixed in full pronation or near 
the middle of the arc or moderate pronation, a 20 percent 
evaluation is assigned.  Finally, where the hand is fixed in 
supination or hyperpronation, a 30 percent evaluation is 
assigned. See 38 U.S.C.A. § 4.71a, Diagnostic Code 5213.

The normal range of elbow motion is 145 degrees of flexion 
and zero degrees of extension.  Normal forearm pronation is 
from zero to 80 degrees and normal forearm supination is from 
zero to 85 degrees. 38 C.F.R. § 4.71, Plate I.

The VA Schedule for Rating Disabilities (Rating Schedule) 
provides a maximum schedular 10 percent rating for extensive 
muscle hernia, without other injury to the muscle. 38 C.F.R. 
§ 4.73, Diagnostic Code 5326 (2006).  The evidence in this 
matter reflects no other injury to any muscle group, aside 
from a muscle hernia, therefore other diagnostic codes 
governing muscle injuries are not warranted.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In June 1992 the veteran fell while welding and caught his 
left arm going down.  The left hand revealed a laceration 
through the first web space and anterior bleeder seen.  He 
also had a tender mid shaft ulna with puncture in the skin.  
This fall resulted in a comminuted fracture of the left ulna.  
This was surgically repaired with fixation of a plate and 
screw device.  X-rays from September 1992 through December 
1992 revealed progressive healing of the fracture fixated by 
plate and screw device, with position and alignment shown to 
appear normal and fracture site appeared partially healed by 
December 1992.  An undated treatment record that appeared to 
less than one year after the surgery revealed complaints of 
pain at the plates, which the veteran desired removal of, 
although they could not be removed prior to 1 year 
postoperative.  A July 1993 X-ray revealed an impression of 
status post removal of the plate and screws midshaft of the 
ulna with bowing of the ulna and radius towards the ulnar 
aspect of the arm.  

By December 1993 follow up of the left ulnar fracture was 
healed, functional was okay with no palpable defect.  However 
in June 1994, the veteran was seen for reports of edema to 
the left forearm which he had surgery on in approximately May 
1992.  The veteran stated that the lumps caused pain only 
when he lifts or pulls something.  The lumps were mild at 
first and in the past few months have increased in size.  
Objective findings revealed a 2 inch by 2 inch lump and an 
approximately 1 inch lump in diameter directly above larger 
lump.  There was no redness or streaking.  He had a full 
range of motion, and was neurovascularly intact.  The 
assessment was rule out incisional hernia versus hydrocele.

Service connection was granted for the left arm injury in a 
November 1995 rating decision that granted an initial 10 
percent rating.  He filed his claim for an increased rating 
in April 2002.  

VA medical records submitted in conjunction with his claim 
and dated from 1996 through 2003 all address medical problems 
other than his left arm injury residuals.  

The report of an October 2002 VA examination of the fracture 
residuals noted the veteran's current complaints of pain in 
the left forearm when doing heavy lifting or repetitive 
motion with the left forearm.  He did not require any 
treatment.  He was able to do yard work, raking and lifting, 
but did note discomfort in the left arm when doing these 
activities.  He had no sign of infection and apparently could 
carry out his usual daily activities without specific 
limitations.  Pertinent findings on physical examination 
revealed a 7 inch scar on the ulnar forearm with some 
evidence of muscle herniation through the scar.  X-rays from 
1994 showed a healed ulnar fracture.  He had full pronation 
and supination of the elbows and wrists.  His motion of the 
arm appeared to be complete aside from a restriction of the 
left thumb discussed above.  The diagnosis was status post 
left ulnar fracture with some chronic pain in the area of the 
left arm fracture.  He was also noted to have a residual 
dimunation of the left hand grip due to an apparent ligament 
repair of the left thumb.  It was the examiner's opinion that 
the veteran has a mild residual musculoskeletal impairment in 
the left forearm and wrist related to his injury in 1992.  

The report of a May 2005 VA examination of the left forearm 
fracture residuals again related the history of the injury 
resulting in the fracture and subsequent repair of the 
fracture with plate and screw hardware that was removed a 
year later.  Regarding his left arm symptoms, he stated that 
he had very few symptoms relative to the injuries to his arm.  
He also said he was right handed and has been able to 
function adequately with his left arm.  He did have problems 
heavy lifting but other than that his symptoms were minimal.  
Physical examination revealed a 7 inch scar on the posterior 
medial aspect of the arm, which was well healed.  There was a 
small muscle hernia of the flexor major muscle at that site 
which protruded approximately 1/2 inch.  The size of the hernia 
itself was about 2 inches by 1 inch and it was easily 
reducible without pain or discomfort.  Range of motion of the 
left elbow was completely normal.  He had 150 degrees flexion 
and normal extension to 0 degrees rotation.  Pronation and 
supination were both normal at 80 degrees.  His wrist 
revealed no abnormalities.  His dorsiflexion was a normal 60 
degrees.  His palmar flexion was 70 degrees.  His radial 
deviation was 20 degrees.  His ulnar deviation was 30 
degrees.  The diagnosis would be fracture of the proximal 
third of the left ulna as a result of a fall off of 
scaffolding.  He underwent open surgical intervention and 
insertion of hardware including a plate and screws.  He 
stated that a year after the accident, he also had removal of 
the hardware because of his annoyance with it.  The examiner 
noted that the veteran had 2 major surgeries on his left 
elbow which occurred in 1992 and 1993.  At the present he had 
very few symptoms relative to the fracture site.  There was a 
small muscle hernia of the major flexor muscle to his forearm 
which was easily reducible and nontender.  According to 
Deluca the veteran might have slight weakness of the left 
arm, but this was of no great significance in that the 
muscular strength of the left hand was 4/5.  The veteran had 
no symptoms relative to his previous injury to his left ulnar 
and had no complications or residuals in the loss of muscle 
strength or any problems related to the small hernia which 
developed at the scar site.  

Following review of the X-ray findings from May 2005 the 
examiner put in an addendum that that these X-rays revealed 
lateral bowing at the mid portion of the ulna and radius with 
thickening of the fractures.  The findings were compatible 
with the VA examination findings and there was no change in 
the findings as compared to his previous X-ray examination. 

The veteran testified at his October 2006 hearing that he has 
a muscle hernia of his left arm, about golf ball sized.  He 
complained that it was numb and had no sensation.  He was 
unsure if he had full range of motion of the arm or hand.  He 
says he was limited in lifting.  The left arm also fatigued 
quicker than the right arm.  He also had pain in it.  

The evidence clearly does not reflect that the veteran has 
anything less than full ranges of motion of the left forearm 
and elbow in all directions.  There is no other disability 
shown aside from some complaints of some pain during lifting 
or when pulling heavy items and some fatiguing of the minor 
arm compared to the right.  Thus there is no basis for a 
higher rating on the criteria for loss of motion.  There is 
also no basis for a higher rating under the criteria for 
muscle injuries in this instance where the veteran has no 
other muscle damage shown besides the hernia itself.  

The Board has considered the applicability of the doctrine of 
reasonable doubt under 38 U.S.C.A. § 5107(b) in connection 
with the veteran's claim; however, as the preponderance of 
the evidence is against the claim, that doctrine is 
inapplicable.  

The Board has also reviewed the record under the provisions 
of 38 C.F.R. § 3.321.  
Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities is made.  

The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R 
§ 3.321(b)(1) (2006).  In this case, there is no evidence 
that the veteran's service connected disability at issue has 
resulted either in frequent hospitalizations or interfered 
with his employment.  Accordingly, an increased evaluation in 
excess of 10 percent for residuals of left ulna fracture with 
flexor tendon muscle herniation is denied.  




ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for residuals of a head 
injury is reopened.  To this extent, the appeal is granted.

Entitlement to an evaluation in excess of 10 percent for 
residuals of left ulna fracture with flexor tendon muscle 
herniation is denied.  


REMAND

As noted above, the claim for entitlement to service 
connection for a head injury was reopened based on the 
receipt of new and material evidence.  

The Board notes that the service medical records, while not 
showing a head injury occurred at the time of the veteran's 
June 1992 accident that injured his left arm, do suggest that 
back in March 1981 he apparently sustained a head injury 
prior to all of his treatments for alcohol problems and 
diagnoses of personality disorder.  As noted above there are 
records from March 1981 suggesting that he was hit in the 
head by a falling chair.  Although the veteran in his October 
2006 hearing denied that he ever sustained such an injury 
from a chair in service, this testimony appears to be less 
than historically reliable in that he also testified during 
the same hearing that he did not drink and never received 
treatment in service for alcohol abuse or dependency, despite 
the numerous service records detailing such treatment for 
alcohol problems.  The post service records show evidence of 
a possible head injury with resultant psychiatric problems.  

The veteran has not undergone a VA examination to ascertain 
the nature and etiology of his claimed head injury condition, 
to include whether it was incurred by active service.  

Regarding his left thumb condition, although the most recent 
VA examination of May 2005 VA examination suggested that the 
injury of the left thumb was completely healed with no 
residual.  However since that examination, the veteran 
testified in his October 2006 hearing that he no longer has a 
full range of motion in the thumb and that his left hand grip 
is weaker than the right hand.  This suggests a possible 
current disability involving the left thumb.  Moreover the 
findings from the May 2005 VA examination were somewhat 
confusing as the examiner at one point wrote down a notation 
suggesting that the right thumb was being examined, although 
this appears to have been an error.  

Furthermore, the veteran appears to be in receipt of Social 
Security disability benefits, according to VA treatment 
records from July 2002.  To date, no attempt has been made to 
obtain these records which are potentially pertinent in these 
matters.  

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim on appeal and to 
ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.  The AMC should obtain from the Social 
Security Administration a copy of any 
decision that was made on a claim for 
Social Security disability benefits 
awarded, as well as the medical records 
relied upon concerning any determination 
rendered.  All efforts to obtain these 
records should be fully documented, and 
the Social Security Administration should 
provide a negative response if records 
are not available.

2.  The AMC should schedule the veteran 
for a VA examination, by an appropriate 
specialist, to determine the nature and 
etiology of the veteran's claimed 
residuals of a head injury.  The claims 
folder must be made available to the 
examiner(s) prior to the examination and 
the examiner should acknowledge such 
review in the examination report.  All 
indicated studies should be performed and 
all manifestations of current disability 
should be described in detail.  The 
examiner should address the following:

Does the veteran have any current, 
chronic disorder(s) of the head to 
include any psychiatric manifestations 
and if so what is the nature of this 
disorder(s)?  The examiner should specify 
whether any head/and or psychiatric 
disorder noted is congenital in nature.  
For any identified disorder determined to 
be congenital or developmental in nature, 
that may have preexisted service, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that (1) such disorder was aggravated 
(worsened), as the result of some 
incident of active service, or (2) 
whether any such disorder is due to the 
natural progression of a disease.  If the 
appellant's service aggravated or 
contributed to or accelerated any 
pathologic process of any congenital 
condition found, the examiner must state 
to what extent, given in terms of a 
percentage, did it so contribute as 
compared to the natural progress of the 
disability itself.  (3) For any 
identified disorder of the head (to 
include psychiatric manifestations) shown 
not to be congenital in nature the 
examiner must determine whether any 
diagnosed disability at least as likely 
as not began in service.  The examiner 
must provide a comprehensive report 
including complete rationales for all 
conclusions reached.

3.  The AMC should schedule the veteran 
for a VA examination, by an appropriate 
specialist, to determine the nature and 
etiology of the veteran's claimed left 
thumb injury residuals.  The claims 
folder must be made available to the 
examiner(s) prior to the examination and 
the examiner should acknowledge such 
review in the examination report.  All 
indicated studies should be performed and 
all manifestations of current disability 
should be described in detail.  The 
examiner should address the following:

Does the veteran have any current, 
chronic disorder(s) of the left thumb?  
For any identified disorder(s) involving 
the left thumb, the examiner should offer 
an opinion as to whether it is at least 
as likely as not that such disorders were 
caused, or if preexisting were aggravated 
(worsened), as the result of some 
incident of active service, (specifically 
the incident in June 1992 in which he 
fell while welding and caught his left 
arm going down, resulting in a laceration 
through the first web space and anterior 
bleeder seen).  The examiner must provide 
a comprehensive report including complete 
rationales for all conclusions reached.

4.  Thereafter, the AMC should 
readjudicate the veteran's claims.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
supplemental statement of the case.  It 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, the veteran is advised that 
failure to cooperate by reporting for examination may result 
in the denial of his claim.  38 C.F.R. § 3.655 (2006).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


